DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 5 appears to be improper. The lead line for reference character “16” appears to be pointed at a portion of one of the legs 32, rather than the pad, and it is unclear if the leg penetrates the bottom of the tabletop 12. Lead lines should be drawn to clearly identify the corresponding part of the invention in accordance with 37 CFR 1.84(q), and the drawing itself should be made with lines that properly depict the disclosed invention in accordance with 37 CFR 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,662,069 A) in view of Caisse (US 2012/0037085 A1).

a tabletop (tub 1; fig. 1) having opposite end portions, opposite side portions and an upper surface (as shown in fig. 1); 
a surround (panel assembly 12; fig. 1), defined by a pair of opposing end walls (opposing rigid side panels 42; fig. 1) extending upwards from the opposite end portions of the table top (as shown in fig. 1) and a rear wall (rear panel 44; fig. 1) that extend upwardly from one of the opposite side portions of the tabletop (as shown in fig. 1), wherein the surround is open on another of the opposite side portions of the table top, from one of the pair of opposing end walls to another of the pair of opposing end walls, such that the surround is configured to not retain water (the panel assembly 12 is configured to not retain water in the gap between the side panels 42 opposite the rear panel 44, as shown in fig. 1); and
at least one tether point (hook 60; fig. 1) extending inwardly from the surround above the tabletop (the hook 60 extends from the rear panel 44 and is configured to be used as a tether point, as shown in fig. 1).
Smith does not appear to specifically disclose wherein the at least one tethering point is comprised of a restraining bar having a length that is spaced upwardly from the tabletop and a single, elongated tether point that extends along substantially the entire length of the restraining bar.
However, Caisse is in the field of enclosed bathing apparatuses (abstract) and teaches:
wherein the at least one tethering point (restraint 21) is comprised of a restraining bar (para. [0031], regarding restraint 21 can be constructed from an elongated steel tubular member that is permanently affixed to the back wall 14 via one or more spacers 21a; fig. 3) having a length that is spaced upwardly from the tabletop (as shown in fig. 3) and a single, elongated tether point that extends along substantially the entire length of the restraining bar (the length of the tubular member of restraint 21 acts as an elongated tether point that extends the entirety of the restraint 21, as shown in fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the pet care station of Smith such that the at least one tethering point is comprised of a restraining bar having a length that is spaced upwardly from the tabletop and a single, elongated tether point that extends along substantially the entire length of the restraining bar as taught by Caisse in order to ensure that the movement of an animal inside the pet care station can be physically restricted by attaching its leash to the surround (see Caisse, para. [0031]).

Regarding claim 6, Smith as modified discloses the invention in claim 1, and further discloses wherein the restraining bar (from Caisse, the tubular member of restraint 21) extends inwardly from the rear wall of the surround (as shown in fig. 3 of Caisse). 


However, Caisse teaches wherein the pair of opposing end walls (side walls 12, 13) each include forward-facing edges that are angled to slope rearwardly toward the rear wall (as shown in fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the pet care station of Smith such that the pair of opposing end walls each include forward-facing edges that are angled to slope rearwardly toward the rear wall as taught by Caisse in order to ensure that a user can easily maneuver to care for an animal enclosed within the pet care station.

Regarding claim 13, Smith as modified discloses the invention in claim 1, but does not appear to specifically disclose a support shelf that is removably coupled with an upper edge of the surround.
However, Caisse teaches a support shelf (top portion 71; fig. 7A) that is removably coupled with an upper edge of the surround (para. [0041], regarding the top portion 71 can include angled edges 71a configured to be secured to the top of the tub walls 5a and 5c via traditional mounting hardware 6 such as screws and bolts; fig. 7A).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the pet care station of Smith such that a support shelf that is removably coupled with an upper edge of the surround as taught by Caisse in .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,662,069 A) in view of Caisse (US 2012/0037085 A1) as applied to claim 1 above, and further in view of Lutz (US 7,913,652 B1).
Regarding claim 2, Smith as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention comprising a plurality of tethering points extending inwardly from the surround above the tabletop.
However, Lutz is in the field of animal bathing tubs (abstract) and teaches a plurality of tethering points (attachment rings 39; fig. 5) extending inwardly from the surround above the tabletop (as shown in fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the pet care station of Caisse to comprise a plurality of tethering points extending inwardly from the surround above the tabletop as taught by Lutz in order to provide additional means to attach pet care tools within easy reach during operation (see Lutz, col. 4, lines 37-44).

Regarding claim 3, Smith as modified discloses the invention in claim 2, and further discloses wherein at least two of the plurality of tethering points (from Lutz, attachment rings 39) extend inwardly from the surround at different heights above the tabletop (see again fig. 5 of Lutz).

.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,662,069 A) in view of Caisse (US 2012/0037085 A1) as applied to claim 1 above, and further in view of Foster (US 2007/0039559 A1).
Regarding claim 10, Smith as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising a deformably resilient pad positioned on the upper surface of the tabletop.  
However, Foster is in the field of light weight booster baths for pets (abstract) and teaches a deformably resilient pad (non-slip pad 58; para. [0028], regarding a recessed rubberized no-slip mat to reduce stress and injury; fig. 1) positioned on the upper surface of the tabletop (as shown in fig. 1).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Smith to include a deformably resilient pad positioned on the upper surface of the tabletop as taught by Foster in order to provide a non-slip surface for the pet to stand in order to reduce stress and injury (see Foster, para. [0028]).

Regarding claim 11, Smith as modified discloses the invention in claim 10, and further discloses wherein the deformably resilient pad (from Foster, non-slip pad 58) is 
  
Regarding claim 12, Smith as modified discloses the invention in claim 11, and further discloses wherein the deformably resilient pad (from Foster, non-slip pad 58) has a sufficient thickness that it stands proud of the upper surface of the tabletop when the deformably resilient pad is disposed within the recess (as shown in fig. 1 of Foster).
Response to Arguments
Applicant’s arguments filed on July 12, 2021, with respect to the rejection of claims 1, 6, 9, and 13 under §102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of claims 2-4 under §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of claims 10-12 under §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/           Examiner, Art Unit 3647